Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION
	The Restriction Requirement mailed May 27, 2020 is withdrawn in favor of new requirement set forth below.

Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 2-4, drawn to a display device, classified in subclass H01L, subgroup 29/786.
II. Claims 5-7, drawn to a display device, classified in subclass H01L, subgroup 27/1225.
III. Claims 8-10, drawn to a display device, classified in subclass H01L, subgroup 29/7869.

The inventions are independent or distinct, each from the other because:
Inventions of Group I and Group II/III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).  In the instant require mutually exclusive elements and features from each other.  That is, the invention of Group I does not require “a second substrate over the spacer” as recited in the inventions of Group II/III.  Moreover, the invention of Group II does not require “the spacer is over the second region for each plurality of pixels”, and  “the spacer overlaps with a wiring of the pixel and the pixel electrode” as recited in the invention of Group III.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions require a different field of search (for example, searching different subclasses/subgroups or electronic resources, or employing different search queries); 
(c) the prior art applicable to one invention would not likely be applicable to another invention;
(d) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Species Election
This application further contains claims directed to the following patentably distinct species:
1) Species of embodiment 1, starting in paragraph 0027;
2) Species of embodiment 2, starting in paragraph 0054;
3) Species of embodiment 3, starting in paragraph 0072;

5) Species of embodiment 5, starting in paragraph 0101;
6) Species of embodiment 6, starting in paragraph 0120;
7) Species of embodiment 7, starting in paragraph 0143;
8) Species of embodiment 8, starting in paragraph 0149;
9) Species of embodiment 9, starting in paragraph 0157;
10) Species of embodiment 10, starting in paragraph 0214;
11) Species of embodiment 11, starting in paragraph 0261;
12) Species of embodiment 12, starting in paragraph 0272;
13) Species of embodiment 13, starting in paragraph 0282;
14) Species of embodiment 14, starting in paragraph 0300; and
15) Species of embodiment 15, starting in paragraph 0304.

The species are independent or distinct because at least in species 1 of embodiment 1, in region 122, a single insulation layer 105 is disposed; while on the other hand, in species 2 of embodiment 2, in region 122, a stack of insulation layers 105a and 105b is disposed.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim appears generic.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Q Tran whose telephone number is (571)272-1885.  The examiner can normally be reached on M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Andrew Q Tran/Primary Examiner, Art Unit 2812